729 N.W.2d 233 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joseph GROSS, Defendant-Appellant.
Docket No. 132736. COA No. 272031.
Supreme Court of Michigan.
April 11, 2007.
On order of the Court, the application for leave to appeal the November 15, 2006 *234 order of the Court of Appeals is considered. We DIRECT the Kent County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order.
The application for leave to appeal remains pending.
MARILYN J. KELLY, J., would remand this case for resentencing.